Dawson, C. J.
(dissenting): The evidence inherent in the physical facts and sequential circumstances makes it clear that the dedicators of the streets and alleys for public use in Laing and Beardsley’s Addition did not intend to grant to the public the few square feet of ground on which rested a part of the foundation of the residence of Beardsley, one of the dedicators. Moreover, in law and in logic the existence of an encroachment or purpresture on a public street presupposes there was a public street which could be encfoached upon. In this case there was no street, no public dedication of any of this land, antecedent to the erection of the Beardsley residence. I therefore dissent.